Citation Nr: 0836590	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  06-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) from June 1, 1991 to 
October 7, 2003.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1985 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

On September 30, 2008, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran, through his authorized representative, that he 
wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran, through his representative, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative. 38 C.F.R. § 20.204 (2008).

In this case, the veteran, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.



ORDER

The appeal is dismissed.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


